Citation Nr: 9909925	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 5, 1997, 
for the award of service connection for post-concussion 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from May 1957 to May 1965.

This appeal arose from a September 1997 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.

The veteran contends, in essence, that he was treated for 
post-concussion headaches at a VA facility in 1989 to 1990.  
He indicated that he had communicated an intention to seek 
compensation at that time and that these records should, 
therefore, be construed as an informal claim for benefits, 
thus warranting an effective date earlier than May 5, 1997.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.  

In the instant case, the treatment records which the veteran 
states would demonstrate that he had intended to file a claim 
for compensation are not currently part of the record.  Since 
these records are in the control of VA and could be 
determinative of his claim, they should actually be part of 
the record prior to a final determination of his appeal.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Alexandria, 
Louisiana VA Medical Center and request 
that they provide copies of the veteran's 
treatment records developed between 1989 
and 1990.  Once obtained, they should be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


